Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-44 have been examined in this application. This communication is the first action on the merits. Claims 1-44 are in pending status. 
Drawings
3.	The drawings filed on 1/29/20 are objected to because the text is on shaded portions of the drawing, proving difficult to read. 37 CFR 1.84(p)(3) requires that text should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Allowable Subject Matter
4.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and once it overcome the 101 rejection.
	Claims 4-12 are also objected to as being dependent upon a rejected base claim due to their direct or indirect dependency over claim 3.
5.	The subject matter of independent claim 14 and hence its dependent claim 15-34 are allowable over the prior art as per below explanation once the 35 U.S.C 112(b) rejection and claim objection is overcome.
The following is an examiner’s statement of reasons for allowance for claim 14.
The closest prior art  Perez (US PG Pub: 2018/0087790) teaches a computerized method for optimizing heating, ventilation and air conditioning (HVAC) process in a multi-storied structure implementable in a system comprising the multi-storied structure, a heating, ventilation and air conditioning (HVAC) system, a processing module in communication with a non-volatile memory having thereon a processor-readable media and a library comprising: a first 30ventilation-associated parameter (VAP), related to the inside of the multi-storied structure, a second ventilation-associated parameter (VAP2), related to the outside of the multi-storied structure, a third ventilation-associated parameter (VAP3), related to temporal ventilation history, air-conditioning associated parameter (HACAP6), related to an internal temperature of the multi-storied structure and an 4634193 air-conditioning associated parameter (HACAP7), related to an external temperature of the multi- storied structure (Refer to rejection of claim 1, and 2 below)

6.	Claim 35 recites the same allowable subject matter as claim 14. Hence claim 35 and its dependent claim 36-41 are also allowed once the 35 U.S.C 101 rejection overcome as mentioned below.
7.	The subject matter of independent claim 42, and its dependent claim 43-44 are allowable over the prior art as per below explanation once the claim objection is overcome.
The following is an examiner’s statement of reasons for allowance for claim 42.
The closest prior art  Perez (US PG Pub: 2018/0087790) teaches method for adaptive optimization of heating, ventilation and air conditioning (HVAC) process in a multi-storied structure implementable in a system comprising the multi-storied structure, a heating, ventilation and air conditioning (HVAC) system, a processing module in communication with a non-volatile memory having thereon a processor-readable media and a library comprising: a first ventilation-
None of the prior art on record taken either alone or in obvious combination disclose “receiving a 10current dataset comprising a second set of forecast pollutants values derived from the one or more predictive forecast models and a second set of actual pollutants values derived from the one or more measurements of the pollutants; correlating the current dataset with the historical dataset to adaptively obtain a filtered historical dataset; selecting the one or more variants of the machine learning models trained on the historical dataset and evaluating them on the filtered historical dataset to assign weights 15to each of the one or more variants of the machine learning models and their outputs; and deriving a statistical model in the form of an optimal combination function to determine at least one combined forecast pollutants value by combining weights assigned to each of the one or more variants of the machine learning models trained based on the evaluating of the one or more variants of the machine learning models on the filtered historical dataset and the outputs of the each of the one or more variants 20of machine learning models trained on the historical dataset, wherein the selecting, the generating, the receiving, the correlating, the evaluating and the deriving are performed by the processor using computer-readable instructions stored in the memory.”

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 14 recites the limitation "the ventilation request".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 15-34 also rejected under 112(b) due to their dependency over claim 14.
Claim Objections
11.	The word master process’ need to correct to master process for claim 6, 8, 14.  
	The word pollutants’ need to correct to pollutant for claim 7, 16, 23, 42-43.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more as fully discussed below.
13.	Regarding claim 1, the claim(s) recite(s) limitations “wherein said library is configured to 5implement methods to identify optimized period for ventilation and/or heating and air ”. These claim limitations are abstract idea because these limitations can be reasonably performed in human mind. Nothing in the claim limitation precludes the step from practically being performed in the human mind based on human’s observation of the implement methods to identify optimized period for ventilation and/or heating and air conditioning, employing dynamic ventilation criteria based on external and internal HVAC parameters. Human can easily identify optimized period for ventilation and/or heating and air conditioning, and employing dynamic ventilation criteria. Thus, claimed limitations can be performed in human mind (Step 2A, Prong One, Yes). 
In the claim, this judicial exception is not integrated into a practical application because claim does not recite any limitations other than the above mentioned limitations which are already identified as abstract idea (Step 2B, Prong Two, No). The limitation of the preamble “library comprising control information for a multi-storied structure's heating, ventilation and air conditioning (HVAC) process” is merely directed to field of use (see MPEP 2106.05(h)) but does not imposes a meaningful limit on the judicial exception. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim does not recite any other elements/limitations except limitations that are abstract idea (Step 2B, No).
As such the accordance to flowchart of the PEG 2019, the claim 1 is not patent eligible.
	Regarding claims 2-13, these claim recite limitations that are directed to abstract idea because limitations recited by these claims can also be performed in human’s mind based on observation/evaluation (Step 2A, Prong One, Yes).
No). 
Claims 2-13 further fail to recite any additional element that can amount to significant more than the judicial exception (Step 2B, No).
 Thus, claims 2-13 are not patent eligible.
14.         Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 is a processor readable media, however, the specification (As per Para. [0120] of the disclosure, processor-readable media such as various computer 
programs. The computer programs (software and/or firmware), can comprise program code means for carrying out the steps of the methods described herein), does not clearly define what the processor readable media is, therefore, the broadest reasonable interpretation of the claim is that the “processor readable media” could include transitory signals, which are non-statutory subject matter. The Examiner further notes that Paragraphs [0120] discusses about “non-transitory storage medium”, “non-transitory computer readable storage medium”, and other examples of the physical media, however, this paragraph also fails to define the “processor readable media” as a statutory medium as it provides only examples. The Examiner suggests amending the claim to read “a non-transitory computer readable storage media” to overcome this rejection.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


15.	Claims 1, 2, and 13 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Perez (US PG Pub: 2018/0087790).
16.	Regarding claim 1, Perez discloses: 
	A processor accessible library comprising control information (e.g., Still referring to FIG. 4, memory 408 is shown to include an enterprise integration layer 410, an automated measurement and validation (AM&V) layer 412, a demand response (DR) layer 414, a fault detection and diagnostics (FDD) layer 416, an integrated control layer 418, and a building subsystem integration later 420. Layers 410-420 can be configured to receive inputs from building subsystems 428 and other data sources, determine optimal control actions for building subsystems 428 based on the inputs, generate control signals based on the optimal control actions, and provide the generated control signals to building subsystems 428. The following paragraphs describe some of the general functions performed by each of layers 410-420 in BMS 400) (memory 408 includes different layers including the integrated control layer 418, which includes the control information)(Para. [0095], Fig. 4)  for a multi-storied structure's heating, ventilation and air conditioning (HVAC) process (e.g., Referring now to FIG. 4, a block diagram of a building management system (BMS) 400 is shown, according to some embodiments. BMS 400 can be implemented in building 10 to automatically monitor and control various building functions. BMS 400 is shown to include BMS controller 366 and a plurality of building subsystems 428. Building subsystems 428 are shown to include a building electrical subsystem 434, an information communication technology (ICT) subsystem 436, a security subsystem 438, 
employing dynamic ventilation criteria (Refer to Para. [0084]), and wherein the library further contains external and internal HVAC parameters (e.g., In some embodiments, AHU controller 330 receives information from BMS controller 366 (e.g., commands, setpoints, operating boundaries, etc.) and provides information to BMS controller 366 (e.g., temperature measurements, valve or actuator positions, operating statuses, diagnostics, etc.). For example, AHU controller 330 may provide BMS controller 366 with temperature measurements from temperature sensors 362-364, equipment on/off states, equipment operating capacities, and/or any other information that can be used by BMS controller 366 to monitor or control a variable state or condition within building zone 306) (BMS controller includes memory 408 as per Fig. 4, which is interpreted as library to store the HVAC related parameter. As per Fig, 3 the HVAC internal temperature measured by sensor 364 and supply air temperature measured by sensor 362) (Para. [0086]).
17.	Regarding claim 2, Perez discloses: 
	The library of claim 1, wherein the ventilation parameters comprise: a. a first ventilation-associated parameter (VAP 1), related to the inside of the multi-storied 10structure (e.g., Still referring to FIG. 4, memory 408 is shown to include an enterprise integration layer 410, an  BMS 600 can include many of the same components as BMS 400 and BMS 500 as described with reference to FIGS. 4-5. For example, BMS 600 is shown to include building 10, network 446, client devices 448, and predictive diagnostics system 502. Building 10 is shown to include connected equipment 610, which can include any type of equipment used to monitor and/or control building 10. Connected equipment 610 can include connected chillers 612, connected AHUs 614, connected actuators 616, connected controllers 618, or any other type of equipment in a building HVAC system (e.g., boilers, economizers, valves, dampers, cooling towers, fans, pumps, etc.) or building management system (e.g., lighting equipment, security equipment, refrigeration equipment, etc.). Connected equipment 610 can include any of the equipment of 
18.	Regarding claim 13, Perez discloses: 
	The library of claim 1, further comprising a parameter associated with minimally required 25external air supply (e.g., Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and may provide return air from building 10 to AHU 106 via air return ducts 114. In some embodiments, airside system 130 includes multiple variable air volume (VAV) units 116. For example, airside system 130 is shown to include a separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10. In other embodiments, airside system 130 delivers the supply airflow into one or more zones of building 10 (e.g., via supply ducts 112) without using intermediate VAV units 116 or other flow control elements. AHU 106 can include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone) (Para. [0068]).

Conclusion                                                                                                                                                                       
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Turney (US PG Pub: 2018/0313557) discloses One implementation of the present disclosure is a thermostat for monitoring and controlling temperature of a building zone. The thermostat includes an equipment controller and a model predictive controller. The equipment controller is configured to drive the temperature of the building zone to an optimal temperature setpoint by operating HVAC equipment to provide heating or cooling to the building zone. The model predictive controller is configured to determine the optimal temperature setpoint by generating a cost function that accounts for a cost operating the HVAC equipment during each of a plurality of time steps in an optimization period, using a predictive model to predict the temperature of the building zone during each of the plurality of time steps, and optimizing the cost function subject to a constraint on the predicted temperature of the building zone to determine optimal temperature setpoints for each of the plurality of time steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116